White, Presiding Judge.
In this case no venue is proved, and, besides, the evidence is insufficient to support the conviction.
Appellant’s explanation, made to the State’s witness with regard to the pistol, was both reasonable and probably true, and the prosecution did not attempt to disprove it.
The transportation of a pistol home from the place of purchase, whether loaded or unloaded, does not constitute the offense of unlawfully carrying a pistol, as that offense is defined by the statute, nor does the fact that the pistol was discharged while being so transported bring the act within the purview of the statute. (Pressler v. The State, 19 Texas Ct. App., 52; Mangum v. The State, 15 Texas Ct. App., 362.)
The judgment is reversed and the cause remanded.

Beversed and remanded.